                 Case 19-11626-KG             Doc 851        Filed 01/31/20       Page 1 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )             Chapter 11
                                                              )
PES HOLDINGS, LLC, et al., 1                                  )             Case No. 19-11626 (KG)
                                                              )
                                   Debtors.                   )             (Jointly Administered)
                                                              )             Objection Deadline: February 3,
                                                                            2020@ 4:00p.m.
                                                                             Hearing Date: February 6, 2020
                                                                             @ 9:30 a.m.

  UNITED STATES TRUSTEE’S OBJECTION TO CONFIRMATION OF SECOND
AMENDED JOINT CHAPTER 11 PLAN OF PES HOLDINGS, LLC AND ITS DEBTOR
                           AFFILIATES

         Andrew R. Vara, the United States Trustee for Region 3 (“U.S. Trustee”), through his

undersigned attorneys, objects to confirmation of First Amended Joint Chapter 11 Plan of PES

Holdings, LLC and Its Debtor Affiliates (“Plan”, D.E. 827) 2 and states as follows:

                                               JURISDICTION

         1.      Under (i) 28 U.S.C. § 1334, (ii) applicable order(s) of the United States District

Court for the District of Delaware issued pursuant to 28 U.S.C. § 157(a), and (iii) 28 U.S.C. §

157(b)(2), this Court has jurisdiction to hear and determine this objection.

         2.      Pursuant to 28 U.S.C. § 586(a)(3), the U.S. Trustee is charged with administrative

oversight of the bankruptcy system in this District. Such oversight is part of the U.S. Trustee’s

overarching responsibility to enforce the laws as written by Congress and interpreted by the

courts. See United States Trustee v. Columbia Gas Systems, Inc. (In re Columbia Gas Systems,



1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
   number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
   Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
   Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’
   service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
2
    Terms shall have the same meaning given them in the Plan, Disclosure Statement or Solicitation Procedures
Motion or Plan Supplement unless otherwise noted herein.

                                                         1
               Case 19-11626-KG         Doc 851       Filed 01/31/20      Page 2 of 17



Inc.), 33 F.3d 294, 295-96 (3d Cir. 1994) (noting that the U.S. Trustee has “public interest

standing” under 11 U.S.C. § 307 which goes beyond mere pecuniary interest); Morgenstern v.

Revco D.S., Inc. (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the U.S.

Trustee as a “watchdog”).

        3.      Pursuant to 28 U.S.C. § 586(a)(3)(B), the U.S. Trustee has the duty to monitor

plans and disclosure statements filed in Chapter 11 cases and to comment on such plans and

disclosure statements.

        4.      Under 11 U.S.C. § 307, the U.S. Trustee has standing to be heard on the Plan and

the issues raised in this objection.

                                 PRELIMINARY STATEMENT

        5.      The Plan contemplates a sale of all the Debtors’ interests in four of the Debtors to

HRP Philadelphia Holdings, LLC (“HRP”) for $240 million subject to adjustment. HRP was

the winning bidder at an auction held on January 17, 2020. The Plan proposes to pay

administrative, priority and DIP claims in full. All remaining junior classes of unsecured claims

will receive interests in a liquidating trust. Interest Holders will receive no dividend.

        6.      The U.S. Trustee objects to confirmation of the Plan for a variety of reasons,

including but not limited to:

                a. A liquidating Debtor is not entitled to a discharge;

                b. The Plan seeks to improperly utilize FRBP 9019 to discharge claims;

                c. The Plan contains broad release provisions that are inconsistent with the

                    Bankruptcy Code;

                d. The Plan seeks to avoid payment of statutory fees subject to 28 U.S.C. 1930;




                                                  2
              Case 19-11626-KG         Doc 851       Filed 01/31/20   Page 3 of 17



                                   STATEMENT OF FACTS

       7.      On July 21, 2019, the Debtors filed their petitions. All the cases are being jointly

administered. On August 5, 2019, the U.S. Trustee appointed an Official Committee of

Unsecured Creditors.

       8.      The Debtors originally filed their Plan on October 10, 2019 (D.E. 462). A

Disclosure Statement, with no financial exhibits, was also filed on October 10, 2019. A

corrected Disclosure Statement was filed on October 10, 2019 (“Disclosure Statement”, D.E.

465). On December 11, 2019, the Court approved the Debtors’ Disclosure Statement and

solicitation procedures for the First Amended Joint Chapter 11 Plan of PES Holdings, LLC and

its Debtor Affiliates. The First Amended Joint Chapter 11 Plan of PES Holdings, LLC and its

Debtor Affiliates was filed at Docket Entry 661. The Second Amended Plan was filed on the

evening of January 29, 2020, five days prior to the plan objection deadline.

       9.      The Claims Bar Date was October 21, 2019. The Governmental Claims Bar Date

was January 17, 2020 (See D.E. 255). According to the website maintained for the Debtors’ by

its Claims and Noticing Agent, Omni, as of January 21, 2020, 525 claims have been filed in the

aggregate amount of $1,872,098,165.91, including approximately $42 million in administrative

claims, $119.5 million in priority claims and $865 million in unsecured claims. According to the

Declaration of Jeffrey S. Stein, Chief Restructuring Officer of the Debtors, in Support of Chapter

11 Petitions and First Day Motions (“Stein Declaration”, D.E. 32), the aggregate secured debt

existing on the Petition Date was $1,750,081.016.

       10.     The Debtors filed their various Schedules of Assets and Liabilities on September

6, 2019 at Docket Entries 308-323. Only two of the eight Debtors listed assets with a value in

their Schedules. Debtor North Yard Logistics, L.P. (19-11628) scheduled assets with a value of




                                                 3
                Case 19-11626-KG            Doc 851        Filed 01/31/20       Page 4 of 17



$64,787,686.99 (D.E. 310). Debtor Philadelphia Energy Solutions Refining and Marketing LLC

(19-11633), the Debtor’s primary operating entity, scheduled assets with a value of

$903,413,030.37 (D.E. 473). The aggregate value of the scheduled assets is $968,200,717.36.

The value of the scheduled assets does not account for potential insurance claims recoverable by

the Debtors.

        11.      On January 21, 2020, the Debtors filed their Plan Supplement at Docket Entry

780 (“Plan Supplement”). Exhibit D to the Plan Supplement identifies HRP as the winning

bidder. Exhibit E to the Plan Supplement contains the Asset Purchase Agreement. The Asset

Purchase Agreement proposes to purchase the Debtors’ interests in four of the Debtors, identified

in the Plan as the Acquired Debtors. 3 Exhibit I to the Plan Supplement is a Recovery Analysis.

Exhibit J to the Plan Supplement is the Debtors’ Liquidation Analysis. These two analyses

contain footnotes which discuss the Debtors’ potential insurance recoveries but the amounts are

not included in the two analyses.

        12.      The Plan divides claimants into four unclassified and nine classified groups of

claims. Administrative, Priority, and Other Secured Claims are unimpaired. Secured, General

Unsecured, and Intercompany Claims are impaired. Interest Holders are deemed to reject the

Plan.

        13.      The Plan defines numerous reserve funds including a GUC Distribution Reserve

(Plan I.A.65), Other Secured Claims Reserve (Plan I.A.97), Priority Claims Reserve (Plan

I.A.111), Professional Fee Reserve (Plan I.A.116), and a Wind Down Reserve (Plan I.A.169).

Neither the Recovery nor Liquidation Analysis contain line items that identify these funds.



3
 The Asset Purchase Agreement proposes a sale of the Debtors’ interests in PES Holdings, LLC, North Yard
Logistics, L.P., North Yard GP, LLC and Philadelphia Energy Solutions Refining and Marketing. I.A.1 of the Plan
now identifies these entities as the Acquired Debtors.


                                                       4
              Case 19-11626-KG         Doc 851       Filed 01/31/20    Page 5 of 17



       14.     The definition of Releasing Parties (I.A.124) includes: “…all Holders of Claims

and Interests not described in the foregoing clauses (a) through (i); provided however, that any

Holder of a Claim or Interest that opts out of the releases in the Plan shall not be a

‘Releasing Party’.” (emphasis in original). The Releasing Parties include the Acquired Entities.

       15.     The definition of Released Parties (I.A.123) includes: “…any holder of a Claim

or Interest that does not opt out of the releases in the Plan… provided however, that any Holder

of a Claim or Interest that opts out of the releases in the Plan shall not be a Releasing

Party’.” (emphasis in original). The proposed Released Parties include the Acquired Entities.

       16.     Exhibit B of the Plan Supplement identifies more than 200 potential claims in five

sub-exhibits the Debtors may assert against third parties. The vast majority of these third parties

are claimants. Each sub-exhibit contains substantially the following language: “Furthermore,

unless otherwise released under Article X of the Plan or the Purchase Agreement, the

Reorganized Debtors and the Liquidating Trust, as applicable, expressly reserve all Causes of

Action against or related to all Entities who assert or may assert that the Debtors or the

Reorganized Debtors owe money to them.”

       17.     Plan section IV.A. reads in full as follows:

       Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, and
       in consideration for the classification, distributions, releases, and other benefits
       provided under the Plan, on the Effective Date, the provisions of the Plan shall
       constitute a good-faith compromise and settlement of all Claims, Interests, Causes
       of Action, and controversies released, settled, compromised, discharged, satisfied,
       or otherwise resolved pursuant to the Plan. The Plan shall be deemed a motion to
       approve the good-faith compromise and settlement of all such Claims, Interests,
       Causes of Action, and controversies pursuant to Bankruptcy Rule 9019, and the
       entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval
       of such compromise and settlement under section 1123 of the Bankruptcy Code
       and Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such
       settlement and compromise is fair, equitable, reasonable, and in the best interests
       of the Debtors and their Estates.




                                                 5
              Case 19-11626-KG        Doc 851       Filed 01/31/20    Page 6 of 17



       18.      Plan Section X.A reads in full as follows:

       Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and
       in consideration for the distributions and other benefits provided pursuant to the
       Plan, the provisions of the Plan shall constitute a good-faith compromise and
       settlement of all Claims, Interests, and controversies relating to the contractual,
       legal, and subordination rights that a Holder of a Claim or Interest may have, or
       any distribution to be made on account of such Allowed Claim or Allowed
       Interest. The entry of the Confirmation Order shall constitute the Bankruptcy
       Court’s approval of the compromise or settlement of all Claims, Interests, and
       controversies, as well as a finding by the Bankruptcy Court that such compromise
       or settlement is in the best interests of the Debtors, their Estates, and Holders of
       Claims and Interests and is fair, equitable, and reasonable. In accordance with the
       provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further
       notice to or action, order, or approval of the Bankruptcy Court, after the Effective
       Date, the Reorganized Debtors or the Plan Administrator, as applicable, may
       compromise and settle any Claims and Causes of Action against other Entities.

       19.     Section X.B of the Plan provides for a complete discharge of the Debtors.

       20.     Plan Section X.F includes third party releases and reads in pertinent part as

follows:


       Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
       approval, pursuant to Bankruptcy Rule 9019, of the third-party release set
       forth above, which includes by reference each of the related provisions and
       definitions contained herein, and further, shall constitute the Bankruptcy
       Court’s finding that the third-party release set forth above is: (1) in exchange
       for the good and valuable consideration provided by the Released Parties; (2)
       a good faith settlement and compromise of the claims released by the
       Releasing Parties;(3) in the best interests of the Debtors and all Holders of
       Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made
       after notice and opportunity for hearing; and (6) a bar to any of the
       Releasing Parties asserting any Claim released by the third-party release set
       forth above against any of the Released Parties. (Emphasis in original).

       21.     Plan Section I.G. contains the following new language purporting to limit the

Debtors’ post-confirmation liability for United States Trustee Quarterly Fees pursuant to 28

U.S.C. §1930. Plan Section II.D provides: “For the avoidance of doubt, on or after the Effective

Date, no Acquired Entities shall be responsible for the payment of United States Trustee




                                                6
                 Case 19-11626-KG             Doc 851         Filed 01/31/20       Page 7 of 17



Program Fees pursuant to 28 U.S.C. §1930.” Plan Section IV.E.9 states: “Entry of the

Confirmation Order shall constitute entry of a final decree closing the chapter 11 cases of the

Acquired Entities pursuant to section 350(a) of the Bankruptcy Code and Bankruptcy Rule 3022,

effective as of the Effective Date.”

                                                  ARGUMENT

    I. Bankruptcy Code Section 1141 Controls the Debtors’ Discharge

         22.      Section 1141(d)(3) of the Bankruptcy Code states:

                  “The confirmation of a plan does not discharge a debtor if-
                  (A) the plan provides for the liquidation of all or substantially all
                  of the property of the estate;
                  (B) the debtor does not engage in business after consummation of
                  the plan; and
                  (C) the debtor would be denied a discharge under Section 727(a) of
                  this title if the case were a case under chapter 7 of this title.”

         23.      The Debtors here are not be entitled to a discharge under Section 727(a)(1), which

provides: “The court shall grant the debtor a discharge, unless the debtor is not an individual...”.

The Debtors are not individuals.

         24.      The means for the Plan’s performance is the sale of the Debtors’ interests in the

Acquired Entities to HRP. All remaining assets will be administered by the Liquidating Trust. 4

The Debtors are not entitled to a discharge. As appears from a review of the Debtors’

Organizational Structure Chart attached hereto as Exhibit A, the sale is a sale of substantially all

the assets of Debtor PES Ultimate Holdings, Inc., the parent entity of the Acquired Debtors. The

Acquired Entities are all those entities shaded in gray except for PES Administrative Services,


4
 Section IV.F.1 of the Plan provides in pertinent part that: “…the assets of the Debtors that are not Acquired
Entities other than assets sold to the Purchaser pursuant to the Purchase Agreement, as well as the assets defined as
“Excluded Assets” in the Purchase Agreement, shall vest in the Liquidating Trust…” Section IV.H establishes the
Liquidating Trust and provides: “The Liquidating Trust will have no objective to continue or engage in the conduct
of a trade or business except to the extent reasonably necessary to, and consistent with, the purpose of the
Liquidating Trust.” Section VII.A of the Plan provides for a Liquidating Trust Board to: “…wind down the
business and affairs of the Debtors’ Estates…”. Plan Section VII.B, entitled Wind Down, requires the Liquidating
Trust to take actions to effectuate dissolution of the Debtors.


                                                          7
               Case 19-11626-KG         Doc 851       Filed 01/31/20   Page 8 of 17



LLC, a Debtor with no assets. Because all the Debtors’ assets are being sold or liquidated, the

Debtors are not remaining in business and are not entitled to a discharge.

         25.   A discharge provision in a liquidating plan was not approved in the case of In re

South Canaan Cellular Investments, Inc., 427 B.R. 44 (Bankr. E.D. Pa. 2010). A discharge was

not permitted in the case of In re Repurchase Corporation, 2008 WL 4379035 (N.D. Ill. 2008)

where an insider proposed to purchase reorganization equity and to then distribute the funds

raised to pay creditor dividends while retaining the debtor’s NOLs. Discharge was denied

because the debtor was not engaged in business and not eligible for a discharge. In In re Western

Asbestos Co., 313 B.R. 832 (Bankr. N.D. Cal. 2003), a corporate debtor proposed a plan to

assign its insurance rights to a creditor trust and then wind up its affairs. This was found to not

be engaging in sufficient business to entitle the debtor to a discharge. The Court stated: “There

would be no substance left to 11 U.S.C. § 1141(d) (3) if the level of assets and business activity

retained by Western Asbestos entitled it to a discharge.” 313 B.R. at 853.

         26.   Section X.B of the Plan should be stricken in its entirety.

   II.         Releases

         A.    Third Party Releases

         27.   There are numerous ways in which the proposed third party releases, the Debtor

releases and exculpation provisions set forth in the Plan are contrary to the standards set forth by

this Court in In re Tribune Company, 464 B.R. 126 (Bankr. D. Del. 2011), In re Washington

Mutual, Inc., 442 B.R. 314 (Bankr. D. Del. 2011), and other applicable law.

         28.   Some Courts in this District have determined that third party releases of non-

debtors should be allowed provided that they are consensual. See In re Wash. Mut., Inc., 442

B.R. 314, 352 (Bankr. D. Del. 2011), citing, inter alia, In re Coram Healthcare Corp., 315 B.R.

321, 335 (Bankr. D. Del. 2004) (holding that the “Trustee (and the Court) do not have the power

to grant a release of the Noteholders on behalf of third parties,” and that such release must be


                                                  8
               Case 19-11626-KG          Doc 851       Filed 01/31/20    Page 9 of 17



based on consent of the releasing party); In re Zenith Elecs. Corp., 241 B.R. 92, 111 (Bankr. D.

Del. 1999) (holding that the release provision had to be modified to permit third parties’ release

of non-debtors only for those creditors who voted in favor of the plan); In re Exide Techs., 303

B.R. 48, 74 (Bankr. D. Del. 2003) (approving releases which were binding only on those

creditors and equity holders who accepted the terms of the plan). Recently, in Emerge Energy

Services, LP, 2019 Bankr. Lexis 3717, it was held that unless the moving party can show that it

can be shown that silence may constitute acceptance under basic contract principles, then silence

cannot constitute consent: “A party’s receipt of a notice imposing an artificial opt-out

requirement, the recipient’s possible understanding of the meaning and ramifications of such

notice, and the recipient’s failure to opt out simply do not qualify.” (2019 Bankr. Lexis 3717 at

55). Here, a creditor is providing a third-party release unless they opt out of the third-party

release provisions. Silence, however, may no longer be construed as acceptance.

        29.     Class 9 Interest Holders are deemed to reject the Plan and do not get to vote but

are required to object to the Plan or they will be deemed to have consented to the third-party

releases. Requiring affirmative consent for the shareholders in these cases is important for two

reasons. First, the shareholders are not receiving any distribution under the Plan, and therefore

no consideration for giving any releases. Second, requiring an affirmative expression of consent

helps to ensure there is true consent, rather than consent assumed by silence, which could be

caused by factors such as the confirmation hearing notice being wrongly addressed or

misdelivered, or other mail failures or delays.

        30.     Under the holding of Washington Mutual, and the other cases cited above, the

procedure where the interest holders must return an opt-out form in order to opt-out of the

release provisions must be rejected. The shareholders “are not entitled to vote in the first place”

(Washington Mutual, Inc., 442 B.R. at 355), because they are deemed to reject the plan. And if

“[f]ailing to return a ballot is not a sufficient manifestation of consent to a third party release”


                                                   9
              Case 19-11626-KG         Doc 851      Filed 01/31/20     Page 10 of 17



(id.), then failing to return an opt-out form cannot be a manifestation of such consent. Thus, the

third party releases the Debtors seek to impose on the interest holders are not consensual. Here,

Interest Holders did not get to vote, and were not given the opportunity to opt out of the releases.

Rather, although not required to do anything in the first place, they are required to actually object

to the releases or be bound by them.

       31.     There are certain categories of persons and entities included among the Released

Parties, such as the Debtors’ directors, officers and employees, and similar members of the

Debtors or other parties that the Third Circuit Court of Appeals and this Court have already

determined are not entitled to non-consensual third party releases. See Continental Airlines, 203

F.3d at 215 (“[W]e have found no evidence that the non-debtor D & Os provided a critical

financial contribution to the Continental Debtors’ plan that was necessary to make the plan

feasible in exchange for receiving a release of liability”); Washington Mutual, 442 B.R. 314 at

354 (“[T]here is no basis for granting third party releases of the Debtors’ officers and directors ,

. . . . [as] [t]he only ‘contribution’ made by them was in the negotiation of the Global Settlement

and the Plan, [which] activities are nothing more than what is required of directors and officers

of debtors in possession (for which they have received compensation and will be exculpated) . . .

.”); In re Genesis Health Ventures, Inc., 266 B.R. 606–07 (Bankr. D. Del. 2001) (“[T]he officers,

directors and employees have been otherwise compensated for their contributions, and the

management functions they performed do not constitute contributions of ‘assets' to the

reorganization.”). The same logic is also applicable to third party releases of the Debtors’

professionals who, like the Debtors’ directors and officers, will be protected by the exculpation

provision. See Wash. Mut., 442 B.R. at 354.

       32.     The Acquired Entities are Debtors in these proceedings. They are not entitled to a

discharge, directly or indirectly. A Debtor may not do by indirection what it cannot do directly.

This principle was most recently restated by the Supreme Court in the case of Law v. Siegel, 571

U.S.415 (2014). In discussing the principle that Section 105(a) of the Bankruptcy Code may not


                                                 10
               Case 19-11626-KG            Doc 851       Filed 01/31/20        Page 11 of 17



be used to override explicit mandates of the Bankruptcy Code, the court noted: “That is simply

an application of the axiom that a statute’s general permission to take actions of a certain type

must yield to a specific prohibition found elsewhere.” 571 U.S. at 421.              A plan may not rewrite

the Bankruptcy Code. See In re Beyond.com, 289 Bankr. 138 (Bankr. N.D. CA. 2003). The

attempt to provide a Debtor Release to the Acquired Entities is nothing more than an effort to

obtain a discharge indirectly because the Debtors are not entitled to a discharge. 5 The Acquired

entities should not be released.

        33.      The Debtors have the burden of justifying the validity of the non-consensual

third-party releases for every party to be released. Because an evidentiary predicate is necessary

to approve the third-party releases, the U.S. Trustee reserves argument on this issue until the

record at the confirmation hearing is closed.

        B.       Debtors’ Releases

        34.      The Plan provides releases by the Debtors and their estates of many non-debtor

parties. Pursuant to this Court’s decision in Tribune, 464 B.R. 126 (Bankr. D. Del. 2011), and

Washington Mutual, 442 B.R. 314 (Bankr. D. Del. 2011), among others, the five factors set forth

in In re Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr. D. Del 1999) and In re Master Mortgage

Inv. Fund, Inc., 168 B.R. 930, 937-38 (Bankr. W. D. Mo. 1994) should be considered to

determine whether, notwithstanding § 524(e) of the Code, a plan may provide for releases by

debtors of non-debtor entities. See Tribune 464 B.R. at 186; Wash. Mut., 442 B.R. at 346; In re

Spansion, 426 B.R. 114, 142-43, n. 47 (Bankr. D. Del. 2010); In re Coram Healthcare Corp.,

315 B.R. 321, 335 (Bankr. D. Del. 2004).

        35.      In the present cases, neither the Plan nor the Disclosure Statement address



5
  The Acquired Debtors may not receive a discharge or a release from themselves. However, this does not preclude
the sale or confirmation order from including appropriate free and clear language and customary successorship
provisions in favor of the purchaser.


                                                       11
               Case 19-11626-KG          Doc 851      Filed 01/31/20      Page 12 of 17



whether any of the Zenith factors are met for any of the parties who will receive releases from

the Debtors or claimants. Absent a showing, and appropriate finding by the Court, that each

proposed Released Party has made a substantial contribution to the Plan, 6 and that the other

elements of Zenith have been met, the releases given by the Debtors render the Plan not

confirmable.

        36.     The Debtors have the burden to establish whether the Zenith factors have been

met as to each of the non-debtors who are the beneficiaries of the Debtor Releases. Because an

evidentiary predicate is necessary to approve the Debtor Releases, the U.S. Trustee reserves

argument on this issue until the record at the confirmation hearing is closed.

        37. For the reasons aforesaid, the Acquired Entities should not be Released Parties.

        C.      The Proposed Compromise Language is Overbroad

        38.     Plan Section IV.A., entitled General Settlement of Claims, reads in full as

follows:

                Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule
        9019, and in consideration for the classification, distributions, releases, and other
        benefits provided under the Plan, on the Effective Date, the provisions of the Plan
        shall constitute a good-faith compromise and settlement of all Claims, Interests,
        Causes of Action, and controversies released, settled, compromised, discharged,
        satisfied, or otherwise resolved pursuant to the Plan. The Plan shall be deemed a
        motion to approve the good-faith compromise and settlement of all such Claims,
        Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019,
        and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s
        approval of such compromise and settlement under section 1123 of the
        Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by the
        Bankruptcy Court that such settlement and compromise is fair, equitable,
        reasonable, and in the best interests of the Debtors and their Estates.


        39.     Plan Section X.A reads in full as follows:

6
  An example of a “substantial contribution” can be found in Coram, where this Court, after examining
the Zenith factors, allowed the debtors to release noteholders who had contributed $56 million in funding
to the plan, which funds allowed the debtors to repay in full all creditors other than the noteholders, as
well as make a significant distribution to the debtors’ shareholders. 315 B.R. at 335.


                                                   12
              Case 19-11626-KG          Doc 851      Filed 01/31/20     Page 13 of 17




       Pursuant to section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in
       consideration for the distributions and other benefits provided pursuant to the Plan, the
       provisions of the Plan shall constitute a good-faith compromise and settlement of all
       Claims, Interests, and controversies relating to the contractual, legal, and subordination
       rights that a Holder of a Claim or Interest may have, or any distribution to be made on
       account of such Allowed Claim or Allowed Interest. The entry of the Confirmation Order
       shall constitute the Bankruptcy Court’s approval of the compromise or settlement of all
       Claims, Interests, and controversies, as well as a finding by the Bankruptcy Court that
       such compromise or settlement is in the best interests of the Debtors, their Estates, and
       Holders of Claims and Interests and is fair, equitable, and reasonable. In accordance with
       the provisions of the Plan, pursuant to Bankruptcy Rule 9019, without any further notice
       to or action, order, or approval of the Bankruptcy Court, after the Effective Date, the
       Reorganized Debtors or the Plan Administrator, as applicable, may compromise and
       settle any Claims and Causes of Action against other Entities.


       40.     The first paragraph of Plan Section IV.A, and similar language contained in

Sections X.A and X.F of the Plan, purport to impose the settlement standards of FRBP 9019

upon all claims and interests. The settlement of claims against a debtor subject to FRBP 9019

should be limited solely to those parties who have expressly entered into a settlement agreement.

Bankruptcy Code Section 1123(b)(3) allows a Debtor to settle claims it has against others but not

claims against the Debtor. Claims against a Debtor are subject to the standards of Bankruptcy

Code Sections 1129 and 1141.

       41.     FRBP 9019 reads in pertinent part: “On motion by the trustee and after notice and

a hearing, the court may approve a compromise or settlement.” The standard for approval of a

settlement is subject to the sound discretion of the court guided by the following criteria as set

forth in In re Martin, 91 F. 3d 389 (3rd Cir. 1996): “(1) the probability of success in litigation;

(2) the likely difficulties in collection; (3) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (4) the paramount interest of the

creditors.” 91 F.3d at 393 (citations omitted).




                                                  13
             Case 19-11626-KG          Doc 851     Filed 01/31/20     Page 14 of 17



       42.      Black’s Law Dictionary defines compromise or settlement as follows: “An

agreement between two or more persons to settle matters in dispute between them; an agreement

for the settlement of a real or supposed claim in which each party surrenders something in

concession to the other.” Black’s Law Dictionary, 10th ed.

       43.     Bankruptcy Code Section 1123(b)(3)(A) allows for a plan to: “…provide for- the

settlement or adjustment of any claim or interest belonging to the debtor or to the estate.”

However, the converse is not true. This provision does not permit the Debtor to settle claims

against it. That is, absent an express settlement agreement between parties, the standards of

Bankruptcy Code Section 1129 prevail over the standards of FRBP 9019. The court must find

that the compromise is fair and equitable and the plan otherwise satisfies the provisions of

Bankruptcy Code Section 1129. Included within Bankruptcy Code Section 1129(b)(1) is the

requirement that the court find a plan to be “fair and equitable.”

       44.     In denying confirmation, Judge Walsh observed in In re Nutritional Sourcing

Corporation, 398 B.R. 816 (Bankr. Del. 2008): “When evaluating a settlement provided for

under a plan of reorganization, ‘the Bankruptcy Court must determine that a proposed

compromise forming part of a reorganization plan is fair and equitable’.” 398 B.R. at 832.

Accord: In re New Century TRS Holdings, 390 B.R. 140 (Bankr. Del. 2008); In re Coram

Healthcare Corp., 315 B.R. 321 (Bankr. Del. 2004).

       45.     Other than an express settlement between a debtor and claimant that is subject to

approval pursuant to FRBP 9019, Bankruptcy Code Section 1141 governs a debtor’s discharge.

In denying approval of a proposed third party release provision in a plan where the court had

previously approved a settlement agreement pursuant to FRBP 9019, the non-debtor contended

that language in the approved settlement resolved the issue, but the court disagreed, holding:




                                                 14
                Case 19-11626-KG        Doc 851     Filed 01/31/20     Page 15 of 17



“Thus, the 9019 Order did not resolve with finality the treatment of the Bondholders in the

Debtor’s plan of reorganization. That could be accomplished only through the plan confirmation

process…” (In re Lower Bucks Hospital, 471 B.R. 419, 457 (Bankr. E.D. PA. 2012)). In Coram

Healthcare Corp., supra, the Court found the standards of FRBP 9019 inapplicable to proposed

third party releases: “…a release of claims by third parties against a non-debtor cannot be

approved under the above standards.” (315 B.R. at 335). The Court also disapproved a release

proposed by the Trustee of the Debtor finding: “No release of the Debtors is appropriate, since

the Debtors are entitled only to the discharge provided by section 1141(d).” (315 B.R. at 337).

          46.    Sections IV.A., X.A and X.F of the Plan, should be revised to clearly indicate that

the settlement standards of FRBP 9019 apply only to the express settlement agreements entered

into between the Debtors and a settling party, and not, as presently proposed, to the entire

universe of claims and interests. The Debtors’ discharge is governed solely by Section 1141(d),

and, as noted, the Debtors are not entitled to a discharge here.

III.      Miscellaneous Issues

       A. Plan Supplement

          47.    For the more than 200 entities identified in Exhibit B of the Plan Supplement

against whom the Debtors or Liquidating Trust may assert claims, the effect of the Plan

Supplement language identified in paragraph 16 above is to exclude the listed entity as a

Released Party while remaining a Releasing Party unless the entity opts out of the releases. Thus,

notwithstanding the language of the Plan the proposed mutual releases are illusory as to any

claimant listed in Exhibit B of the Plan Supplement. This is a material change to the Plan buried

in the exhibits to the Plan Supplement filed two weeks prior to the voting deadline and was made

without the Debtors having complied with the provisions of 11 U.S.C. §1127, this language

should be stricken from the Plan Supplement. This amendment, along with the omission of the


                                                  15
                Case 19-11626-KG       Doc 851      Filed 01/31/20     Page 16 of 17



potential insurance recoveries from the financial analyses contained in the Plan Supplement also

raise a question as to whether the Debtors provided adequate information in the Plan

Supplement.

B.        United States Trustee Quarterly Fees

          48.    United States Trustee Quarterly Fees are statutory.        Pursuant to 28 U.S.C.

§1930(a)(6), the fees are payable until the earliest of the time that the case is closed, converted or

dismissed. Section 1129(a)(12) of the Bankruptcy Code requires that all quarterly fees have

been paid and will be paid as a condition of confirmation. The proposal that the fees shall not be

payable after confirmation (Plan IV.E.9) or the Effective Date (II.D) and that entry of the

Confirmation Order shall close the cases of the Acquired Entities is not appropriate. Neither

entry of the Confirmation Order nor the Effective date are dates authorized by the Statute for the

termination of quarterly fees. The Debtor may not rewrite statutes in the Plan. Further, the

Debtor may not obtain a Final Decree and close the case until the estate is fully administered.

          49.    Federal Rule of Bankruptcy Procedure Rule 3022 requires that an estate be fully

administered before a Debtor may receive a Final Decree. Local Bankruptcy Rule 3022-1

requires a written motion after a confirmed plan has been fully administered. The local rule

requires a minimum 21day notice. A provision included in an amended Plan filed five days prior

the plan objection deadline does not comply.          Nor could it as the Plan has not yet been

confirmed. Plan Sections II.D and IV.E.9 should be stricken as inappropriate and premature.

When the Debtors’ estates have been fully administered, then the Debtor may move for a final

decree.




                                                 16
               Case 19-11626-KG       Doc 851      Filed 01/31/20     Page 17 of 17




                                         CONCLUSION

        50.     The Plan should not be confirmed. The Debtors’ discharge is governed by

Section 1141 of the Bankruptcy Code. Liquidating Debtors are not entitled to a discharge,

directly or indirectly. Absent proof of the contributions made by the proposed Releasees, the

Debtor Releases should not be approved. The third-party release provisions should not be

approved as they are not consensual. Federal Rule of Bankruptcy Procedure 9019 should be

applied only to creditors who have expressly entered into a settlement. U.S. Trustee quarterly

fees are payable until the earlier of the time a case is converted, closed or dismissed. The Plan

may not rewrite the statute.

         51.   The U.S. Trustee leaves the Debtors to their burden of proof.

        WHEREFORE, the U.S. Trustee respectfully requests that this Court issue an order

denying confirmation of the Plan, and/or granting such other relief as this Court deems

appropriate, fair and just.

Dated: January 31, 2020                         Respectfully submitted,
       Wilmington, Delaware
                                                ANDREW R. VARA
                                                UNITED STATES TRUSTEE
                                                Region 3

                                                By: /s/ David L. Buchbinder
                                                David L. Buchbinder, Esquire
                                                Trial Attorney
                                                United States Department of Justice
                                                Office of the United States Trustee
                                                J. Caleb Boggs Federal Building
                                                844 King Street, Suite 2207
                                                Wilmington, DE 19801
                                                (302) 573-6491
                                                (302) 573-6497 (Fax)
                                                david.l.buchbinder@usdoj.gov




                                                17
